Exhibit 10.1

WEIGHT WATCHERS INTERNATIONAL, INC.

TERM SHEET FOR

EMPLOYEE PERFORMANCE STOCK UNIT AWARDS

FOR GOOD AND VALUABLE CONSIDERATION, Weight Watchers International, Inc., a
Virginia corporation (the “Company”), hereby grants to the employee of the
Company or its Affiliates as identified below (the “Employee”) the target number
of Performance Stock Units specified below which are ultimately payable in
shares of Common Stock of the Company (the “PSU Award”). The PSU Award is
granted upon the terms, and subject to the conditions, set forth in this Term
Sheet, the Company’s stock incentive plan specified below (the “Plan”), and the
Terms and Conditions for Employee Performance Stock Unit Awards promulgated
under such Plan and as attached hereto (the “Terms and Conditions”), each hereby
incorporated herein by this reference and each as amended from time to time
(capitalized terms not otherwise defined herein shall have the same meanings
ascribed to them in the Terms and Conditions or the Plan).

 

Key Terms and Conditions

Name of Employee:    Grant Date:    Plan:   
Target Number of Performance Stock Units:                        Scheduled
Vesting Date:    May 16, 2019 Performance Period:   
December 31, 2017 – December 29, 2018                    

Vesting Schedule

1. Performance Criteria. Subject to the Employee meeting the Service Vesting
Condition, and the achievement of the Performance Vesting Condition, the
applicable number of PSUs (determined based on the applicable Achievement
Percentage with respect to the Debt Ratio), if any, shall vest. All
determinations with respect to the Debt Ratio shall be made by the Committee and
the Performance Vesting Condition shall not be achieved and the PSUs shall not
be eligible to vest until the Committee certifies that such Performance Vesting
Condition has been met.

(a) Debt Ratio Achievement. The total number of PSUs that become vested shall be
equal to (x) the target number of PSUs granted hereunder multiplied by (y) the
applicable Achievement Percentage, determined as follows, and rounded down to
the nearest whole PSU:

 

Level of Achievement

  

Debt Ratio

  

Achievement Percentage

Below Threshold    Greater than 4.5    0% Threshold    4.5    33.33% Target   
4.1    100% Maximum    3.7 or Less    166.67%

2. Termination of Employment; Change in Control. Except as set forth herein,
upon a termination of employment, the Employee shall be treated in accordance
with the Terms and Conditions. Notwithstanding anything to the contrary in the
Terms and Conditions, in the event of a Change in Control or the Employee’s
death or Permanent Disability prior to the



--------------------------------------------------------------------------------

Scheduled Vesting Date, the Service Vesting Condition shall be deemed
immediately satisfied and the Performance Vesting Condition shall be deemed
satisfied at target level performance; provided, however, that if such Change in
Control, death or Permanent Disability occurs following the end of the
Performance Period, then the Performance Vesting Condition shall be determined
based on the actual Achievement Percentage for the Performance Period.

3. Definitions. For the purposes of this Term Sheet:

(a) “Achievement Percentage” means the percentage multiplier specified above
with respect to the “Below Threshold,” “Threshold,” “Target” and “Maximum”
levels for the Debt Ratio, or a percentage determined using linear interpolation
if actual performance falls between any two levels. Notwithstanding the
foregoing, in the event that actual performance does not meet the “Threshold”
level for the Debt Ratio, the “Achievement Percentage” with respect to the
Performance Component shall be zero.

(b) “Debt” means the Company’s total debt, less cash and cash equivalents, as
reported in (or otherwise calculated in a manner consistent with) the Company’s
Form 10-Ks and Form 10-Qs as filed with the Securities and Exchange Commission.

(c) “Debt Ratio” means the Company’s ratio of Debt as of December 29, 2018 to
its Performance Period EBITDAS.

(d) “EBITDAS” means the Company’s earnings before interest, taxes, depreciation,
amortization and stock-based compensation, adjusted to exclude the effects of
unusual or infrequently occurring events or changes in accounting principles.

(e) “Performance Period EBITDAS” means the cumulative EBITDAS over the
Performance Period.

(f) “Performance Vesting Condition” means the achievement of the Debt Ratio as
determined under this Term Sheet, at levels at or above “Threshold” level
performance.

(g) “Service Vesting Condition” means the Employee’s continued employment with
the Company through May 16, 2019.

*                *                 *



--------------------------------------------------------------------------------

By accepting this Term Sheet, the Employee acknowledges that he or she has
received and read, and agrees that the Performance Stock Units granted herein
are awarded pursuant to the Plan, are subject to and qualified in their entirety
by this Term Sheet, the Plan, and the Terms and Conditions, and shall be subject
to the terms and conditions of this Term Sheet, the Plan and the Terms and
Conditions attached hereto.

 

WEIGHT WATCHERS INTERNATIONAL, INC.     By:             Name:         Employee
Signature Title:        



--------------------------------------------------------------------------------

WEIGHT WATCHERS INTERNATIONAL, INC.

TERMS AND CONDITIONS FOR

EMPLOYEE PERFORMANCE STOCK UNIT AWARDS

Weight Watchers International, Inc., a Virginia corporation (the “Company”),
grants to the Employee who is identified on the Term Sheet for Employee
Performance Stock Unit Awards provided to the Employee herewith (the “Term
Sheet”) the Performance Stock Units specified in the Term Sheet, upon the terms
and subject to the conditions set forth in (i) the Term Sheet, (ii) the Company
stock incentive plan specified in the Term Sheet (the “Plan”) and (iii) these
Terms and Conditions for Employee Performance Stock Unit Awards promulgated
under such Plan (these “Terms and Conditions”), each hereby incorporated herein
by this reference and each as amended from time to time.

ARTICLE I

DEFINITIONS

Capitalized terms not otherwise defined herein shall have the same meanings
ascribed to them in the Term Sheet or the Plan.

Section 1.1 – Cause

“Cause” shall mean (i) the Employee’s willful and continued failure to perform
his or her material duties with respect to the Company or its Affiliates which
continues beyond 10 days after a written demand for substantial performance is
delivered to the Employee by the Company or its Affiliates, (ii) willful
misconduct by the Employee involving dishonesty or breach of trust in connection
with the Employee’s employment which results in a demonstrable injury (which is
other than de minimis) to the Company or its Affiliates, (iii) conviction for
any felony or any misdemeanor involving moral turpitude, or (iv) any material
breach of the Employee’s restrictive covenants set forth in Section 7.10 below.

Section 1.2 – Code

“Code” shall mean the Internal Revenue Code of 1986, as amended.

Section 1.3 – Committee

“Committee” shall mean the Compensation Committee of the Board of Directors of
the Company.

Section 1.4 – Common Stock

“Common Stock” shall mean the common stock, no par value per share, of the
Company.



--------------------------------------------------------------------------------

Section 1.5 – Company

“Company” shall mean Weight Watchers International, Inc.

Section 1.6 – Grant Date

“Grant Date” shall mean the date specified on the Term Sheet on which the PSU
Award was granted.

Section 1.7 – Permanent Disability

The Employee shall be deemed to have a “Permanent Disability” if the Employee is
unable to engage in the activities required by the Employee’s job by reason of
any medically determined physical or mental impairment which can be expected to
result in death or which has lasted or can be expected to last for a continuous
period of not less than 12 months (in each case, as determined in good faith by
a majority of the Committee, which determination shall be conclusive).

Section 1.8 – Performance Stock Units

A “Performance Stock Unit” represents the right to receive, upon satisfaction of
the vesting conditions set forth herein, one share of Common Stock.

Section 1.9 – Plan

“Plan” shall mean the Company’s stock incentive plan specified on the Term
Sheet.

Section 1.10 – Secretary

“Secretary” shall mean the Secretary of the Company.

ARTICLE II

GRANT OF PSU AWARD

Section 2.1 – Grant of Performance Stock Units

On and as of the Grant Date, the Company irrevocably grants to the Employee the
target number of Performance Stock Units specified on the Term Sheet, upon the
terms and conditions set forth in the Term Sheet and these Terms and Conditions.
The Performance Stock Units shall vest and become non-forfeitable in accordance
with Article III hereof.

 

2



--------------------------------------------------------------------------------

Section 2.2 – Consideration to the Company

In consideration of the granting of the PSU Award by the Company, the Employee
agrees to render faithful and efficient services to the Company or its
Affiliates with such duties and responsibilities as the Company or its
Affiliates shall from time to time prescribe. Nothing in the Term Sheet, in
these Terms and Conditions or in the Plan shall confer upon the Employee any
right to continue in the employment of the Company or its Affiliates, or shall
interfere with or restrict in any way the rights of the Company or its
Affiliates, which are hereby expressly reserved, to terminate the employment of
the Employee at any time for any reason whatsoever, with or without Cause.
Employee hereby acknowledges and agrees that neither the Company nor its
Affiliates nor any other Person has made any representations or promises
whatsoever to the Employee concerning the Employee’s employment or continued
employment by the Company or its Affiliates.

Section 2.3 – Adjustments

Subject to the provisions of the Plan, in the event that the outstanding shares
of the Common Stock subject to a PSU Award are, from time to time, changed into
or exchanged for a different number or kind of shares of the Company or other
securities of the Company by reason of a merger, consolidation,
recapitalization, change of control, reclassification, stock split, spin-off,
stock dividend, combination of shares, or otherwise, the Committee shall make an
appropriate and equitable adjustment in the number and kind of shares or other
consideration as to which such PSU Award shall be converted. Any such adjustment
made by the Committee in its sole discretion and in accordance with the
provisions of the Plan shall be final and binding upon the Employee, the Company
and all other interested persons.

ARTICLE III

VESTING

Section 3.1 – Commencement of Vesting

Unless otherwise provided in the Term Sheet or these Terms and Conditions, so
long as the Employee continues to be employed by the Company or its Affiliates,
the Performance Stock Units shall vest on the date upon which both the Service
Vesting Condition and the Performance Vesting Condition have been achieved (such
date, the “PSU Vesting Date”).

Section 3.2 – Expiration of Performance Stock Units

(a) PSU Award. If the Employee’s employment with the Company or its Affiliates
is terminated for any reason by the Company or its Affiliates (other than due to
a Permanent Disability) or by the Employee (other than due to death) prior to
the PSU Vesting Date, the PSU Award shall, to the extent not then vested, be
forfeited by the Employee without consideration therefor.

 

3



--------------------------------------------------------------------------------

(b) Termination of unvested Performance Stock Units upon Certain Events. If
(i) the Company or its Affiliates terminates the employment of the Employee for
Cause, (ii) the beneficiaries of an Employee’s Trust shall include any person or
entity other than the Employee, his or her spouse or his or her lineal
descendants, or (iii) the Employee shall effect a transfer of any of the
Performance Stock Units other than as permitted in these Terms and Conditions or
the Plan (each, an “Event”), any unvested Performance Stock Units will terminate
immediately without payment therefor.

ARTICLE IV

STOCKHOLDER RIGHTS

Section 4.1 – Conditions to Issuance of Stock Certificates

The shares of Common Stock deliverable upon the vesting of the Performance Stock
Units shall be fully paid and nonassessable. The Company shall not be required
to deliver any certificate or certificates for shares of stock purchased upon
the vesting of any Performance Stock Units prior to fulfillment of all of the
following conditions:

(a) The obtaining of approval or other clearance from any state or federal
governmental agency which the Committee shall, in its absolute discretion,
determine to be necessary or advisable; and

(b) The lapse of such reasonable period of time following the vesting of the
Performance Stock Units as the Committee may from time to time establish for
reasons of administrative convenience.

Section 4.2 – Rights as Stockholder

(a) PSU Rights. Unless otherwise set forth herein, the Employee shall receive,
as soon as practicable after the PSU Vesting Date (but in no event later than
ten (10) business days following the PSU Vesting Date), one share of Common
Stock for each vested Performance Stock Unit that the Employee holds hereunder.
Certificates for the Common Stock shall be delivered to the Employee or to the
Employee’s legal guardian or representative (or if such Common Stock is
evidenced by uncertificated securities registered or recorded in records
maintained by or on behalf of the Company in the name of a clearing agency, the
Company will cause the Common Stock to be entered in the records of such
clearing agency as owned by the Employee). It shall be a condition of the
obligation of the Company upon delivery of Common Stock to the Employee pursuant
this Section 4.2 that the Employee pay to the Company such amount as may be
requested by the Company for the purpose of satisfying any liability for any
federal, state or local income or other taxes required by law to be withheld
with respect to such Common Stock. The Company shall be authorized to take such
action as may be necessary, in the opinion of the Company’s counsel (including,
without limitation,

 

4



--------------------------------------------------------------------------------

withholding Common Stock otherwise deliverable to the Employee hereunder and/or
withholding amounts from any compensation or other amount owing from the Company
to the Employee), to satisfy the obligations for payment of the minimum amount
of any such taxes. In addition, if the Company’s accountants determine that
there would be no adverse accounting implications to the Company, the Employee
may be permitted to elect to use Common Stock otherwise deliverable to the
Employee hereunder to satisfy any such obligations, subject to such procedures
as the Company’s accountants may require. Until the PSU Vesting Date, a holder
of a Performance Stock Unit shall not be, nor have any of the rights or
privileges of, a stockholder of the Company.

(b) Dividend Equivalents for PSU Award. With respect to each cash dividend or
distribution (if any) paid with respect to Common Stock to holders of record on
and after the Grant Date but before the PSU Vesting Date, the Company shall
maintain a notional account (the “Account”) for the benefit of the Employee, in
which the Company shall record the amount of each such cash dividend or
distribution (if any) to which the Employee would have been entitled if the
Employee had held the same number of shares of Common Stock equal to the target
number of Performance Stock Units granted pursuant to the Term Sheet and these
Terms and Conditions. As soon as practicable after the PSU Vesting Date (but in
no event later than ten (10) business days following the PSU Vesting Date), the
Employee shall, in the discretion of the Company, be paid an amount equal to the
balance of the Account multiplied by the Achievement Percentage (as defined in
the Term Sheet) (such product, if any, the “Vested Amount”) in (a) cash or (b) a
number of shares of Common Stock equal to the quotient of (i) the Vested Amount,
divided by (ii) the Fair Market Value, on the PSU Vesting Date, of one share of
Common Stock. In the event the Vested Amount is paid in shares of Common Stock,
if the calculation set forth in the preceding sentence results in fractional
shares, the Company shall round such number of shares to the nearest whole
number; provided, that if such number is rounded down, the Company shall pay to
the Employee an amount in cash equal to the fractional shares based on the Fair
Market Value thereof. In the event the Employee’s employment is terminated for
any reason (other than due to death or Permanent Disability) prior to the PSU
Vesting Date, the Employee shall forfeit all amounts maintained in the Account
without consideration therefor.

(c) Limitation on Obligations. The Company’s obligation with respect to the
Performance Stock Units granted hereunder is limited solely to the delivery to
the Employee of shares of Common Stock on the date when such shares are due to
be delivered hereunder, and in no way shall the Company become obligated to pay
cash in respect of such obligation. This PSU Award shall not be secured by any
specific assets of the Company or any of its Affiliates, nor shall any assets of
the Company or any of its Affiliates be designated as attributable or allocated
to the satisfaction of the Company’s obligations under the Term Sheet or these
Terms and Conditions.

(d) Tax Advice. The Employee is hereby advised to seek his or her own tax
counsel regarding the taxation of an award of Performance Stock Units made
hereunder.

 

5



--------------------------------------------------------------------------------

ARTICLE V

TRANSFERS

Section 5.1 – Representations, Warranties and Agreements

The Employee agrees and acknowledges that he or she will not, directly or
indirectly, offer, transfer, sell, assign, pledge, hypothecate or otherwise
dispose of any shares of Common Stock issuable upon the vesting of a Performance
Stock Unit unless such transfer, sale, assignment, pledge, hypothecation or
other disposition is permitted pursuant to the Term Sheet and these Terms and
Conditions and (i) the transfer, sale, assignment, pledge, hypothecation or
other disposition is pursuant to an effective registration statement under the
1933 Act, or (ii) counsel for the Employee (which counsel shall be acceptable to
the Company) shall have furnished the Company with an opinion, satisfactory in
form and substance to the Company, that no such registration is required because
of the availability of an exemption from registration under the 1933 Act and
(iii) if the Employee is a citizen or resident of any country other than the
United States, or the Employee desires to effect any such transaction in any
such country, counsel for the Employee (which counsel shall be acceptable to the
Company) shall have furnished the Company with an opinion or other advice,
satisfactory in form and substance to the Company, that such transaction will
not violate the laws of such country.

Section 5.2 – Acknowledgement by the Company

Notwithstanding the foregoing, the Company acknowledges and agrees that any of
the following transfers are deemed to be in compliance with the 1933 Act and the
Term Sheet and these Terms and Conditions and no opinion of counsel is required
in connection therewith: (x) a transfer upon the death of the Employee to his or
her executors, administrators, testamentary trustees, legatees or beneficiaries,
provided that such transfer is made expressly subject to the Term Sheet and
these Terms and Conditions and that such transferee shall execute a Joinder (in
the form attached hereto as Exhibit A), agreeing to be bound by the provisions
of the Term Sheet and these Terms and Conditions and (y) a transfer made after
the Grant Date in compliance with the federal securities laws to a trust or
custodianship the beneficiaries of which may include only the Employee, his or
her spouse or his or her lineal descendants (an “Employee’s Trust”), provided
that such transfer is made expressly subject to the Term Sheet and these Terms
and Conditions and that such transferee shall execute a Joinder (in the form
attached hereto as Exhibit A), agreeing to be bound by the provisions of the
Term Sheet and these Terms and Conditions. Immediately prior to any transfer to
an Employee’s Trust, the Employee shall provide the Company with a copy of the
instruments creating an Employee’s Trust and with the identity of the
beneficiaries of such Employee’s Trust. The Employee shall notify the Company
immediately prior to any change in the identity of any beneficiary of an
Employee’s Trust.

 

6



--------------------------------------------------------------------------------

Section 5.3 – Transfer Restrictions

(a) Except as otherwise provided herein, neither the Performance Stock Units nor
any interest or right therein or part thereof shall be liable for the debts,
contracts or engagements of the Employee or his successors in interest or shall
be subject to disposition by transfer, alienation, anticipation, pledge,
encumbrance, assignment or any other means whether such disposition be voluntary
or involuntary or by operation of law by judgment, levy, attachment, garnishment
or any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect; provided,
however, that this Section 5.3 shall not prevent transfers by will or by the
applicable laws of descent and distribution.

(b) (i) If the Employee is a Senior Employee (and the Committee has not
otherwise provided that this Section 5.3 does not apply to him or her), or
(ii) in the case of an Employee who is not a Senior Employee if requested by the
Committee, the Employee agrees that if shares of capital stock of the Company or
any other securities of the Company that are convertible into or exchangeable or
exercisable for capital stock of the Company (collectively, “Securities”) are
registered pursuant to a registration statement filed with the U.S. Securities
and Exchange Commission (the “SEC”) (other than a registration statement on Form
S-8), the Employee will not sell or otherwise transfer any Securities of the
Company from the date of filing such registration statement (or in the case of
“shelf” registration statement, from the earlier of (x) the date of the initial
preliminary prospectus and (y) the date of the final prospectus), until up to 90
days after the public offering date set forth in the final prospectus. For
purposes of this Section 5.3, a “Senior Employee” shall mean any chief executive
officer, president, chief financial officer, general counsel, corporate
secretary, chief operating officer, senior vice president, vice president or
their equivalents of the Company or any of its Affiliates, or any officer or
employee of the Company or any of its Affiliates so designated by the Committee
as a Senior Employee.

ARTICLE VI

THE COMPANY’S REPRESENTATIONS AND WARRANTIES

Section 6.1 – Authorization

The Company represents and warrants to the Employee that (i) the Term Sheet and
these Terms and Conditions has been duly authorized, executed and delivered by
the Company, and (ii) upon the vesting of Performance Stock Units, the Common
Stock, when issued and delivered in accordance with the terms hereof, will be
duly and validly issued, fully paid and nonassessable.

Section 6.2 – Registration

The Company shall use reasonable efforts to register the Common Stock on a Form
S-8 Registration Statement or any successor to Form S-8 to the extent that

 

7



--------------------------------------------------------------------------------

such registration is then available with respect to such Common Stock, and
(ii) the Company will file the reports required to be filed by it under the 1933
Act and the Securities Exchange Act of 1934, as amended (the “Act”), and the
rules and regulations adopted by the SEC thereunder, to the extent required from
time to time to enable the Employee to sell his or her shares of Stock without
registration under the 1933 Act within the limitations of the exemptions
provided by (A) Rule 144 under the 1933 Act, as such rule may be amended from
time to time, or (B) any similar rule or regulation hereafter adopted by the
SEC. Notwithstanding anything contained in this Section 6.2, the Company may
deregister under Section 12 of the Act if it is then permitted to do so pursuant
to the Act and the rules and regulations thereunder. Nothing in this Section 6.2
shall be deemed to limit in any manner the restrictions on sales of Common Stock
contained in the Term Sheet and these Terms and Conditions.

ARTICLE VII

MISCELLANEOUS

Section 7.1 – Administration

The Committee shall have the power to interpret the Plan, the Term Sheet and
these Terms and Conditions and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules. All actions taken and all interpretations
and determinations made by the Committee shall be final and binding upon the
Employee, the Company and all other interested persons. No member of the
Committee shall be personally liable for any action, determination or
interpretation made in good faith with respect to the Plan or the Performance
Stock Units. In its absolute discretion, the Board of Directors of the Company
may at any time and from time to time exercise any and all rights and duties of
the Committee under the Plan, the Term Sheet and these Terms and Conditions.

Section 7.2 – Shares to Be Reserved

The Company shall at all times during the term of the PSU Award reserve and keep
available such number of shares of Common Stock as will be sufficient to satisfy
the requirements of the Term Sheet and these Terms and Conditions.

Section 7.3 – Recapitalizations, etc.

The provisions of the Term Sheet and these Terms and Conditions shall apply, to
the full extent set forth herein with respect to the PSU Award, to any and all
shares of capital stock of the Company or any capital stock, partnership units
or any other security evidencing ownership interests in any successor or assign
of the Company or its Affiliates (whether by merger, consolidation, sale of
assets or otherwise) which may be issued in respect of, in exchange for, or
substitution of the PSU Award, by reason of any stock dividend, split, reverse
split, combination, recapitalization, liquidation, reclassification, merger,
consolidation or otherwise.

 

8



--------------------------------------------------------------------------------

Section 7.4 – State Securities Laws

The Company hereby agrees to use its best efforts to comply with all state
securities or “blue sky” laws which might be applicable to the issuance of the
shares underlying the Performance Stock Units to the Employee.

Section 7.5 – Binding Effect

The provisions of the Term Sheet and these Terms and Conditions shall be binding
upon and accrue to the benefit of the parties hereto and their respective heirs,
legal representatives, successors and assigns. In the case of a transferee
permitted under the Term Sheet and these Terms and Conditions, such transferee
shall be deemed the Employee hereunder; provided, however, that no transferee
shall derive any rights under the Term Sheet and these Terms and Conditions
unless and until such transferee has delivered to the Company a Joinder (in the
form attached hereto as Exhibit A) and becomes bound by the terms of the Term
Sheet and these Terms and Conditions.

Section 7.6 – Miscellaneous

In the Term Sheet and these Terms and Conditions, (i) all references to
“dollars” or “$” are to United States dollars and (ii) the word “or” is not
exclusive. If any provision of the Term Sheet and these Terms and Conditions
shall be declared illegal, void or unenforceable by any court of competent
jurisdiction, the other provisions shall not be affected, but shall remain in
full force and effect.

Section 7.7 – Notices

Any notice to be given under the terms of the Term Sheet and these Terms and
Conditions to the Company shall be addressed to the Company in care of its
Secretary, and any notice to be given to the Employee shall be addressed to him
at the address given on the Term Sheet. By a notice given pursuant to this
Section 7.7, either party may hereafter designate a different address for
notices to be given to him. Any notice which is required to be given to the
Employee shall, if the Employee is then deceased, be given to the Employee’s
personal representative if such representative has previously informed the
Company of his status and address by written notice under this Section 7.7. Any
notice shall have been deemed duly given when enclosed in a properly sealed
envelope or wrapper addressed as aforesaid, deposited (with postage prepaid) in
a post office or branch post office regularly maintained by the United States
Postal Service.

Section 7.8 – Titles

Titles are provided herein for convenience only and are not to serve as a basis
for interpretation or construction of the Term Sheet and these Terms and
Conditions.

 

9



--------------------------------------------------------------------------------

Section 7.9 – Applicability of Plan

The Common Stock issued to the Employee upon the vesting of the Performance
Stock Units shall be subject to all of the terms and provisions of the Plan, to
the extent applicable to the vesting of the Performance Stock Units. In the
event of any conflict between the Term Sheet and these Terms and Conditions,
these Terms and Conditions shall control. In the event of any conflict between
the Term Sheet or these Terms and Conditions and the Plan, the terms of the Plan
shall control.

Section 7.10 – Covenant Not to Compete; Confidential Information; No Raid;
Specific Performance

(a) In consideration of the Company entering into the Term Sheet and these Terms
and Conditions with the Employee, the Employee hereby agrees effective as of the
Grant Date, for so long as the Employee is employed by the Company or one of its
Affiliates and for a period of one year thereafter (the “Noncompete Period”),
the Employee shall not, without the Company’s prior written consent, directly or
indirectly, engage in, be employed by, act as a consultant for or have a
financial interest (other than an ownership position of less than 1% in any
company whose shares are publicly traded or any non-voting, non-convertible debt
securities in any company) in any business engaged in Company Business, or work
for or provide services to any Competitor of the Company or its Affiliates,
within the United States or within any foreign country in which the Company or
its Affiliates (i) has an office, (ii) is or has engaged in Company Business or
(iii) proposes to engage in Company Business, as of the date of the termination
of the Employee’s association with the Company. For the purposes of these
provisions, (A) the term “Company Business” shall mean any business related to
weight loss or weight management programs, products, services and/or other
similar activities; and (B) the term “Competitor” means any natural person,
corporation, limited liability company, firm, organization, trust, partnership,
association, joint venture, government agency or other entity (including, but
not limited to, the websites and other electronic or digital media of such
entities) that engages, or proposes to engage, in Company Business, including,
but not limited to, (x) entities which are directly engaged in Company Business;
and (y) entities which have a primary focus in broader topic areas, but who
nevertheless engage in Company Business such as Unilever (Slimfast) (provided,
however, only the part of such entities that are engaged in or oversee Company
Business shall be deemed a “Competitor” for purposes of these provisions).

(b) The Employee will not disclose or use at any time, any Confidential
Information (as defined below) of which the Employee is or becomes aware,
whether or not such information is developed by him or her, except (i) to the
extent that such disclosure or use is directly related to and required by the
Employee performance of duties, if any, assigned to the Employee by the Company
or its Affiliates or (ii) pursuant to the order of any court or administrative
agency. As used herein, the term “Confidential Information” means information
that is not generally known to the public and that is used, developed or
obtained by the Company or its Affiliates in connection with its business,
including but not limited to (i) products or services, (ii) fees, costs and

 

10



--------------------------------------------------------------------------------

pricing structures, (iii) business and financial results, plans, budgets, and
projections, (iv) designs, content and other creative elements associated with
products and services or marketing and promotional campaigns and programs,
(v) computer software, including operating systems, applications and program
listings, (vi) flow charts, manuals and documentation, (vii) data bases,
(viii) accounting and business methods, (ix) inventions, devices, new
developments, methods and processes, whether patentable or unpatentable and
whether or not reduced to practice, (x) customers and clients and customer or
client lists, (xi) other copyrightable works, (xii) all technology and trade
secrets, and (xiii) all similar and related information in whatever form.
Confidential Information will not include any information that has been
published in a form generally available to the public by a person or entity
other than the Employee prior to the date the Employee proposes to disclose or
use such information. The Employee acknowledges and agrees that all copyrights,
works, inventions, innovations, improvements, developments, patents, trademarks
and all similar or related information which relate to the actual or anticipated
business of the Company and its subsidiaries (including its predecessors) and
conceived, developed or made by the Employee while employed by the Company or
its Affiliates belong to the Company. The Employee will perform all actions
reasonably requested by the Company (whether during or after the Noncompete
Period) to establish and confirm such ownership at the Company’s expense
(including without limitation assignments, consents, powers of attorney and
other instruments).

(c) The Employee shall disclose promptly in writing and assign immediately, and
hereby assigns to the Company, all of the Employee’s right, title and interest
in and to, any original works of authorship, formulas, processes, programs,
benchmarking, solutions, tools, content, databases, techniques, know-how, data,
developments, innovations, inventions, improvements, trademarks, patents,
copyrights or discoveries, whether or not copyrightable, patentable or otherwise
legally protectable, and whether or not they exist in electronic form, print
form or other tangible or intangible form of medium (hereinafter referred to
collectively as “Work Product”), which the Employee makes or conceives, or first
reduces to practice or learns, either solely or jointly with others, during his
or her employment period with the Company or its Affiliates, through the
Employee’s work with the Company or its Affiliates, or with any other person or
entity pursuant to an assignment by the Company or its Affiliates. The Employee
acknowledges the special interest the Company and its Affiliates hold in its
processes, techniques and technologies and agrees that such processes,
techniques and technologies shall not be directly or indirectly used or
distributed by the Employee for the interests of any person or entity besides
the Company or its Affiliates.

(i) All disclosures and assignments made pursuant to these Terms and Conditions
are made without royalty or any additional consideration to the Employee other
than the regular compensation paid to the Employee by the Company or its
Affiliates.

(ii) The Employee shall execute, acknowledge and deliver to the Company or its
Affiliates all necessary documents, and shall take such other action as may be
necessary to assist the Company in obtaining by statute, copyrights, patents,

 

11



--------------------------------------------------------------------------------

trademarks or other statutory or common law protections for the Work Product
covered by these Terms and Conditions, vesting title and right in such
copyrights, patents, trademarks and other protections in the Company and its
designees. The Employee hereby agrees that the Work Product constitutes a “work
made for hire” in accordance with the definition of that term under the U.S.
copyright laws. The Employee shall further assist the Company or its Affiliates
in every proper and reasonable way to enforce such copyrights, patents,
trademarks and other protections as the Company may desire. The Employee’s
obligation to deliver documents and assist the Company or its Affiliates under
these Terms and Conditions applies both during and subsequent to the term of
his/her employment.

(iii) Any Work Product which the Employee may disclose to anyone within six
(6) months after the termination of his/her employment, or for which the Company
or its Affiliates may file an application for copyright, patent, trademark or
other statutory or common law protection within twelve (12) months after the
termination of said employment, shall be presumed to have been made, conceived,
first reduced to practice or learned during the term of the Employee’s
employment and fully subject to the terms and conditions set forth herein;
provided that if the Employee in fact, conceived any such Work Product
subsequent to the termination of the employment and such Work Product is not
based upon or derived from Confidential Information of the Company or its
Affiliates or does not relate to the scope of work performed by the Employee
pursuant to his/her employment duties with the Company or its Affiliates, then
such Work Product shall belong to the Employee and shall be the Employee’s sole
property. The Employee assumes the responsibility of establishing by competent
legal evidence that such Work Product is not based on such Confidential
Information and that the Employee conceived any such Work Product after the
termination of his/her employment.

(iv) The Employee represents that the Work Product does not infringe any
copyright, patent or other proprietary right of any person or entity.

(v) Attached to and made as part of these Terms and Conditions as Exhibit B is a
complete list of all Work Product, whether or not copyrighted, which has been
made or conceived or first reduced to practice by the Employee alone or jointly
prior to the date of his employment with the Company or its Affiliates. Such
Work Product shall be excluded from the operation of these Terms and Conditions.
If there is no such list on Exhibit B, the Employee represents that no such Work
Product exists at the time of execution of these Terms and Conditions.

(d) Without the Company’s prior written consent, the Employee will not, during
the Noncompete Period, directly or indirectly, solicit or offer employment to
any person who has been employed by the Company or its Affiliates at any time
during the twelve months immediately preceding such solicitation.

(e) Notwithstanding clauses (a), (b), (c) and (d) above, if at any time a court
holds that the restrictions stated in such clauses (a), (b), (c) and (d) are
unreasonable or otherwise unenforceable under circumstances then existing, the
parties hereto agree

 

12



--------------------------------------------------------------------------------

that the maximum period, scope or geographic area determined to be reasonable
under such circumstances by such court will be substituted for the stated
period, scope or area. Because the Employee’s services are unique and because
the Employee has had access to Confidential Information, the parties hereto
agree that money damages will be an inadequate remedy for any breach of these
Terms and Conditions. In the event of a breach or threatened breach of these
Terms and Conditions, the Company or its Affiliates or their successors or
assigns may, in addition to other rights and remedies existing in their favor,
apply to any court of competent jurisdiction for specific performance and/or
injunctive relief in order to enforce, or prevent any violations of, the
provisions hereof (without the posting of a bond or other security).

Section 7.11 – Amendment

The Term Sheet and these Terms and Conditions may be amended only by a writing
executed by the parties hereto which specifically states that it is amending the
Term Sheet or these Terms and Conditions, as applicable.

Section 7.12 – Governing Law

The Term Sheet and these Terms and Conditions shall be governed by, and
construed and interpreted in accordance with, the law of the State of New York.

Section 7.13 – Jurisdiction

The parties to the Term Sheet and these Terms and Conditions agree that
jurisdiction and venue in any action brought by any party hereto pursuant to the
Term Sheet and these Terms and Conditions shall properly lie and shall be
brought in any federal or state court located in the Borough of Manhattan, City
and State of New York. By execution and delivery of Term Sheet and these Terms
and Conditions, each party hereto irrevocably submits to the jurisdiction of
such courts for itself, himself or herself and in respect of its, his or her
property with respect to such action. The parties hereto irrevocably agree that
venue would be proper in such court, and hereby irrevocably waive any objection
that such court is an improper or inconvenient forum for the resolution of such
action.

Section 7.14 – Pronouns

The masculine pronoun shall include the feminine and neuter, and the singular
the plural, where the context so indicates.

Section 7.15 – Counterparts

The Term Sheet and these Terms and Conditions may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall constitute one and the same instrument.

 

13



--------------------------------------------------------------------------------

Section 7.16 – Code Section 409A

If any payment of money, delivery of shares of Common Stock or other benefits
due to the Employee hereunder could cause the application of an accelerated or
additional tax under Section 409A of the Code, such payment, delivery of shares
of Common Stock or other benefits shall be deferred if deferral will make such
payment, delivery of shares of Common Stock or other benefits compliant under
Section 409A of the Code, otherwise such payment, delivery of shares of Common
Stock or other benefits shall be restructured, to the extent possible, in a
manner, determined by the Company and reasonably acceptable to the Employee,
that does not cause such an accelerated or additional tax.

 

14



--------------------------------------------------------------------------------

EXHIBIT A

JOINDER

By execution of this Joinder, the undersigned agrees to become a party to that
certain Term Sheet for Employee Performance Stock Unit Awards and that certain
Terms and Conditions for Employee Performance Stock Unit Awards, effective as of
                         (collectively, the “Agreement”), among WEIGHT WATCHERS
INTERNATIONAL, INC. (the “Company”) and                          (the
“Employee”). By execution of this Joinder, the undersigned shall have all the
rights, and shall observe all the obligations, applicable to the Employee
(except as otherwise set forth in the Agreement), and to have made on the date
hereof all representations and warranties made by such Employee, modified, if
necessary, to reflect the nature of the undersigned as a trust, estate or other
entity.

 

Name:     Address for Notices:     With copies to:                              
         

 

Signature:         Date:        

 

15